Supreme Court of Florida
                             ____________

                            No. SC21-1681
                             ____________

 IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
         PROCEDURE—2021 FAST-TRACK REPORT.

                           February 3, 2022
                         CORRECTED OPINION

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Juvenile Procedure. See Fla. R.

Gen. Prac. & Jud. Admin. 2.140(e). We have jurisdiction. See art.

V, § 2(a), Fla. Const.

     The Florida Bar’s Juvenile Court Rules Committee (Committee)

has filed a fast-track report proposing (1) amendments to Florida

Rules of Juvenile Procedure 8.217 (Attorney Ad Litem), 8.305

(Shelter Petition, Hearing, and Order), 8.345 (Post-Disposition

Relief), and 8.415 (Judicial Review of Dependency Cases); (2) a new

rule 8.540 (Motion to Reinstate Parental Rights); (3) a new form

8.973A (Order on Judicial Review for Child Age 16); and (4) an
amendment to current form 8.973A and its redesignation as form

8.973B (Order on Judicial Review for Child Age 17 or Older).

     The Florida Bar’s Board of Governors unanimously approved

the Committee’s proposals. The Committee did not publish the

proposals before filing them with the Court. Having considered the

proposed amendments and relevant legislation, we hereby adopt the

amendments as proposed, with one minor modification for

amending the form 8.973 orders. The more significant amendments

are discussed below.

     First, rule 8.217 is amended to conform with recent legislative

changes to section 39.522(3)(c), Florida Statutes (2021), which now

requires an attorney for the child (rather than an attorney ad litem)

to be appointed when a caregiver provides notice of objection to a

change in the child’s physical custody placement. Thus, “Attorney

for the Child” is added to the title of the rule, a sentence is added to

subdivision (b) (Appointment), explaining that the court must

appoint an attorney for a child who is the subject of a motion to

modify custody, and the phrase “an attorney ad litem” is now

replaced with the phrase “any attorney appointed under this rule.”

Additionally, a comment is added to the rule explaining that these
                                  -2-
changes were made in response to the statutory changes. Each

rule change discussed herein includes such a comment.

     Rule 8.305 (Shelter Petition, Hearing, and Order) is amended

to conform with the newly enacted section 39.4021, Florida

Statutes (2021), which articulates a prioritization for out-of-home

placements, including fictive kin and nonrelatives. Accordingly, the

phrase “fictive kin, or nonrelatives” is added throughout the rule.

In addition, a new subdivision (c)(3) is created stating that an order

granting shelter care must include a finding on reasonable efforts to

place the child in accordance with the prioritization hierarchy

articulated in section 39.4021 or explain why priority placement is

not available or is not in the child’s best interest. The subsequent

subdivisions have therefore been renumbered, and renumbered

subdivision (c)(5) now states that when sibling visitation or

interaction is not ordered, the shelter order must explain why

visitation or interaction is contrary to the safety or well-being of the

child and must direct the department to immediately provide

services that would reasonably be expected to ameliorate the risk to

the child’s safety or well-being and that may result in restoration of

communication and visitation if such services are available.
                                  -3-
     Rule 8.345 (Post-Disposition Relief) is amended to conform

with recent legislative changes to section 39.522, Florida Statutes,

which now provides that a hearing must be held if “any party or the

current caregiver denies the need for a change [to custody

placement]” and creates a rebuttable presumption that it is in the

child’s best interest to remain permanently in the current physical

placement if certain conditions are present. Accordingly, the

phrase “any party or the current caregiver” is now used in place of

the previous list of persons whose objection would require a hearing

on these matters. Also, as the amendments to section 39.522

modified the factors a court must consider when changing custody

placement and established a priority hierarchy for custody

placement, the list of factors that were previously enumerated in

subdivision (b)(1) is now replaced with a requirement for courts to

“consider the best interests factors provided by law, the report filed

by the multidisciplinary team, if applicable, and the priority of

placements as provided by law, or as otherwise provided by law.”

     Also, a new subdivision (b)(2) is created to address the

rebuttable presumption described in the recently enacted section

39.522(3)(b)1, and the subsequent subdivisions are renumbered to
                                 -4-
accommodate the new subdivision. New subdivision (b)(2)(A)

addresses the statutorily imposed rebuttable presumption, new

subdivision (b)(2)(B) describes how a caregiver must notify the court

of any objection to a change in physical custody, new subdivision

(b)(2)(C) describes procedures for the initial case status hearing,

and new subdivision (b)(2)(D) specifies when a court must conduct a

hearing and issue an order to effectuate a change of custody.

     Rule 8.415 (Judicial Review of Dependency Cases) is amended

to address recent legislative changes to section 39.701(3), Florida

Statutes (2021), which now requires a judicial review hearing when

a dependent child turns 16. Such review was previously required

only when a child turned 17. Thus, a new subdivision (b)(3) is

added to rule 8.415 that explains the procedural requirements for

this newly required judicial review hearing, and the subsequent

subdivisions of rule 8.415 are renumbered to accommodate new

subdivision (b)(3).

     Next, a new rule 8.540 (Motion to Reinstate Parental Rights) is

created to conform with the recently enacted section 39.8155,

Florida Statutes (2021). To align with section 39.8155, rule

8.540(a) states that the parent whose rights were terminated, or the
                                 -5-
child, may file a motion to reinstate the parent’s parental rights, as

provided by statute. Subdivision (b) (Initial Evidentiary Hearing on

Motion) sets forth the procedures for the initial evidentiary hearing

on such a motion, including the notice requirement and the

burdens of production and persuasion. Subdivision (c) (Transition

Period) describes the court’s obligations upon determining that a

movant met its burden at the initial hearing. Subdivision (d) (Final

Evidentiary Hearing for Consideration of the Reinstatement of

Parental Rights) describes the procedures for the final hearing, at

which reinstatement of parental rights following the visitation

period is to be considered. Subdivision (e) (Retention of Jurisdiction

Following Reinstatement of Parental Rights) addresses retention of

jurisdiction following reinstatement of parental rights.

     Finally, a new form is created and designated as form 8.973A,

to conform with section 39.701(3), Florida Statutes, which as stated

above now requires an additional judicial review hearing when a

dependent child turns 16. New form 8.973A specifically addresses

this judicial review hearing and states that a court will consider a

“Judicial Review Social Study Report filed by the department that

includes specific information related to the life skills that the child
                                  -6-
has acquired since the child’s 13th birthday or since the date the

child came into foster care, whichever came later.” The previous

form 8.973A (Order on Judicial Review for Child Age 17 or Older) is

now redesignated as form 8.973B. Other than this renumbering,

this form remains largely the same, though the form no longer

requires the case plan to “include[] information related to

independent living services that have been provided since the

child’s 13th birthday or since the date the child came into foster

care, whichever came later.” Due to the legislative changes, this

language is relevant to the hearing conducted when the child turns

16 and is therefore now included in new form 8.973A, rather than

in form 8.973B. The one modification we make is to redesignate

current forms 8.973B and 8.973C to accommodate the new form A

and the redesignated and amended form B.

     Accordingly, we amend the Florida Rules of Juvenile Procedure

as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective immediately.

Because the amendments were not published for comment



                                 -7-
previously, interested persons shall have seventy-five days from the

date of this opinion in which to file comments with the Court. 1

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.



      1. All comments must be filed with the Court on or before
April 19, 2022, with a certificate of service verifying that a copy has
been served on the Committee Chair, Candice Kaye Brower, 235 S.
Main Street, Suite 205, Gainesville, Florida 32601-6585,
candice.brower@rc1.myflorida.com, and on the Bar Staff Liaison to
the Committee, Mikalla Andies Davis, 651 E. Jefferson Street,
Tallahassee, Florida 32399-2300, midavis@floridabar.org, as well as
a separate request for oral argument if the person filing the
comment wishes to participate in oral argument, which may be
scheduled in this case. The Committee Chair has until May 10,
2022, to file a response to any comments filed with the Court. If
filed by an attorney in good standing with The Florida Bar, the
comment must be electronically filed via the Florida Courts E-Filing
Portal (Portal) in accordance with In re Electronic Filing in the
Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla.
Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a
nonlawyer or a lawyer not licensed to practice in Florida, the
comment may be, but is not required to be, filed via the Portal. Any
person unable to submit a comment electronically must mail or
hand-deliver the originally signed comment to the Florida Supreme
Court, Office of the Clerk, 500 South Duval Street, Tallahassee,
Florida 32399-1927; no additional copies are required or will be
accepted.



                                 -8-
Original Proceeding – Florida Rules of Juvenile Procedure

Candice K. Brower, Chair, Juvenile Court Rules Committee,
Gainesville, Florida, Joshua E. Doyle, Executive Director, and
Mikalla Andies Davis, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

     for Petitioner




                                -9-
                              APPENDIX

RULE 8.217.     ATTORNEY AD LITEM/ATTORNEY FOR THE
                CHILD

     (a)   [No change]

      (b) Appointment. The court may appoint an attorney ad
litem to represent the child in any proceeding as allowed by law.
The court must appoint an attorney for the child who is the subject
of a motion to modify custody as required by law.

     (c)   [No change]

      (d) Service. Any attorney ad litemappointed under this rule
is entitled to receive and must provide service of pleadings and
documents as provided by rule 8.225.

                              Committee Note
     2022 Amendment. Subdivision (b) was amended in response
to ch. 2021-169, Laws of Florida.


RULE 8.305.     SHELTER PETITION, HEARING, AND ORDER

     (a)   [No change]

     (b)   Shelter Hearing.

           (1) – (9) [No change]

           (10) The court shall inquire of the parents whether the
parents have relatives, fictive kin, or nonrelatives who might be
considered for placement of the child. The parents shall provide to
the court and all parties identification and location information
regarding the relatives, fictive kin, or nonrelatives. The court shall
advise the parents that the parents have a continuing duty to
inform the department of any relatives, fictive kin, or nonrelatives
who should be considered for placement of the child.


                                   - 10 -
          (11) – (15) [No change]

      (c) Shelter Order. An order granting shelter care must
identify the parties present at the hearing and contain written
findings that:

          (1) – (2) [No change]

           (3) the department made reasonable efforts to place the
child in the order of priority provided in Chapter 39, Florida
Statutes, or why such priority placement is not a placement option
or in the best interest of the child based on the criteria established
by law;

          (34) [No change]

           (45) specifies on-going visitation or interaction between
the siblings or if sibling visitation or interaction is not
recommendedordered, specifies why visitation or interaction would
be contrary to the safety or well-being of the child and, if services
are available that would reasonably be expected to ameliorate the
risk to the child’s safety or well-being and may result in the
communication and visitation being restored, directs the
department to immediately provide such services;

          (56) [No change]

          (67) [No change]

          (78) [No change]

          (89) [No change]

          (910) [No change]

          (101) [No change]

          (112) [No change]

    (d)   [No change]

                                  - 11 -
                             Committee Note
      2022 Amendment. Multiple sections of this rule were amended
in response to ch. 2021-169, Laws of Florida.


RULE 8.345.     POST-DISPOSITION RELIEF

      (a) Motion for Modification of Placement. At any time
before a child is residing in the permanent placement approved at
the permanency hearing, a child who has been placed in his or her
own home, in the home of a relative, or in some other place, under
the supervision or legal custody of the department, may be brought
before the court by the department or any interested person on a
motion for modification of placement. If neither the department, the
child, the parents, the legal custodian, nor any appointed guardian
ad litem or attorney ad litem object to the change, then the court
may enter an order making the change in placement without a
hearing. The court may enter an order making the change in
placement without a hearing unless a party or the current caregiver
objects to the change. If the department, the child, the parents, the
legal custodian, or any appointed guardian ad litem or attorney ad
litemany party or the current caregiver objects to the change of
placement, the court shallmust conduct a hearing and thereafter
enter an order changing the placement, modifying the conditions of
placement, continuing placement as previously ordered, or placing
the child with the department or a licensed child-caring agency.

           (1) – (2) [No change]

     (b)   Standard for Changing Custody.

           (1) Generally. The standard for changing custody of the
child shallmust be the best interests of the child as provided by law.
When determining whether a change of legal custody or placement
is in the best interests of the child, the court shall consider:must
consider the best interests factors provided by law, the report filed
by the multidisciplinary team, if applicable, and the priority of
placements as provided by law, or as otherwise provided by law.


                                   - 12 -
                    (A)   The child’s age.

                 (B) The physical, mental, and emotional health
benefits to the child by remaining in his or her current placement or
moving to the proposed placement.

               (C)        The stability and longevity of the child’s
current placement.

                (D) The established bonded relationship between
the child and the current or proposed caregiver.

               (E) The reasonable preference of the child, if the
court has found that the child is of sufficient intelligence,
understanding, and experience to express a preference.

                    (F)   The recommendation of the child’s current
caregiver,.

                 (G) The recommendation of the child’s guardian ad
litem, if one has been appointed.

                  (H) The child’s previous and current relationship
with a sibling, if the change of legal custody or placement will
separate or reunite siblings.

              (I)  The likelihood of the child attaining
permanency in the current or proposed placement.

                    (J)   Any other relevant factors.

              (2)   Rebuttable presumption.

                 (A) In a hearing on a change of physical custody
when the child has been in the same safe and stable placement for
9 consecutive months or more, a rebuttable presumption that it is
in the child’s best interest to remain permanently in his or her
current placement applies as required by law.

                  (B) A caregiver who objects to the department’s
official position on the change in physical custody must notify the
                                    - 13 -
court and the department of his or her objection and the intent to
request an evidentiary hearing in writing within 5 days after
receiving notice of the department’s official position.

                (C) Within 7 days after receiving written notice
from the caregiver, the court must conduct an initial case status
hearing, at which time the court must:

                     (i)  grant limited purpose party status to the
current caregiver who is seeking permanent custody and has
maintained physical custody of that child for at least 9 continuous
months for the limited purpose of filing a motion for a hearing on
the objection and presenting evidence pursuant to this rule;

                      (ii) appoint an attorney for the child who is
the subject of the permanent custody proceeding, in addition to the
guardian ad litem, if one is appointed;

                     (iii) advise the caregiver of his or her right to
retain counsel for purposes of the evidentiary hearing; and

                     (iv) appoint a court-selected neutral and
independent licensed professional with expertise in the science and
research of child-parent bonding.

                (D) The court must conduct the evidentiary
hearing and provide a written order of its findings regarding the
placement that is in the best interest of the child no later than 90
days after the date the caregiver provided written notice to the
court. The court must provide its written order to the department,
the caregiver, and the prospective caregiver.

           (23) [No change]

           (34) [No change]

     (c) – (d)   [No change]

                          Committee Note


                                - 14 -
    2022 Amendment. Multiple sections of this rule were
amended in response to ch. 2021-169, Laws of Florida.

RULE 8.415.      JUDICIAL REVIEW OF DEPENDENCY CASES

     (a)   [No change]

     (b)   Scheduling Hearings.

           (1) – (2) [No change]

           (3) Review Hearings for Children 16 Years of Age. The
court must provide the child the opportunity to address the court
and must review the child’s independent living transition services.
The foster parent, legal custodian, or guardian ad litem may also
provide any information relevant to the child’s best interest to the
court. At the first hearing after the child’s 16th birthday, the court
must inquire about the life skills the child has acquired and
whether they are age-appropriate, and the department must provide
a report that includes specific information as to the life skills the
child has acquired since the child’s 13th birthday, or since the child
came into foster care, whichever came later.

           (34) [No change]

           (45) [No change]

     (c) – (i)   [No change]

                          Committee Notes

     1991 Adoption. The rule allows for certain forms of relief
pertinent to foster care review. It allows the court to order
commencement of a termination of parental rights proceeding if the
parents are not in compliance. The court is also permitted to extend
or modify the plan.

     2022 Amendment. Section (b) of this rule was amended in
response to ch. 2021-169, Laws of Florida.

                                   - 15 -
RULE 8.540.     MOTION TO REINSTATE PARENTAL RIGHTS

     (a) Initiation of Proceedings. Following a termination of
parental rights, the department, the parent whose rights were
terminated, or the child, may file a motion to reinstate the parent’s
parental rights as provided by Chapter 39, Florida Statutes.

     (b)   Initial Evidentiary Hearing on Motion.

           (1) Notice of Hearing. The court must issue a notice of
the hearing on the motion to the parties and participants. The
notice must state the issue to be determined and that the movant is
required to present evidence at the hearing on the motion.

           (2) Burden to Present Evidence and Proof. At the initial
evidentiary hearing, the movant has the burden of presenting
relevant evidence. All other parties may present evidence regarding
the claims raised.

           (3) Generally. When evaluating a motion to reinstate
parental rights, the court must consider all relevant evidence
including the criteria provided in Chapter 39, Florida Statutes. The
court determines if the movant met the criteria provided by law by
clear and convincing evidence.

     (c)   Transition Period.

           (1) Visitation and Trial Home Visits. If the court
determines that the movant met the criteria at the initial evidentiary
hearing, the court must order the department to conduct
supervised visitation and trial home visits between the child and the
former parent for at least 3 consecutive months following the
completion of an approved home study. The court must consider
the multidisciplinary team’s transition plan.

            (2) Reports and Notifications. During the period of
visitation and trial home visits, the court must consider reports
provided by the department every 30 days regarding the supervised
visitation, home visits, and the department’s recommendation for

                                - 16 -
reinstatement of parental rights. The court must also consider any
notifications by the department of termination of visitations due to
allegations of abuse, neglect, or abandonment, if the child’s safety
or well-being is threatened, or if continuing visitation is not in the
child’s best interest.

     (d) Final Evidentiary Hearing for Consideration of the
Reinstatement of Parental Rights. Within 30 days of either
completion of the period of visitation and trial home visits or the
department’s termination of trial home visits, the court must
conduct a final evidentiary hearing on the motion. The court may
reinstate parental rights upon a finding of clear and convincing
evidence that it is in the best interest of the child. If visits are
terminated and the court finds it is not in the child’s best interest to
reinstate parental rights, the court must deny the motion to
reinstate.

      (e) Retention of Jurisdiction Following Reinstatement of
Parental Rights. Upon ordering reinstatement of parental rights,
the court must place the child in the custody of the former parent
with an in-home safety plan. The court must retain jurisdiction for
at least 6 months during which the court must consider the
department’s reports on the stability of the placement. At the end of
the 6 months, the court must determine whether its jurisdiction
should continue or be terminated based on the received reports or
any other relevant factors. If the court retains jurisdiction, the court
must review the continued retention of jurisdiction every 3 months
thereafter until the court terminates its jurisdiction or the child
reaches the age of majority.


                          Committee Note

    2022 Amendment. This rule was created in response to ch.
2021-169, Laws of Florida.




                                 - 17 -
FORM 8.973A.           ORDER ON JUDICIAL REVIEW FOR CHILD AGE 16

                      ORDER ON JUDICIAL REVIEW FOR CHILD
                   OVER AGE 16 AND NOTICE OF NEXT HEARING
      THIS CAUSE came on to be heard on .....(date)..... for Judicial Review on
the report filed by the Department of Children and Families in this cause under
chapter 39, Florida Statutes.

        The following persons appeared before the court:

.....   .....(Name)....., Child

.....   .....(Name)....., Attorney for the Child

.....   .....(Name)....., Petitioner

.....   .....(Name)....., Attorney for the petitioner

.....   .....(Name)....., Attorney for the department

.....   .....(Name)....., Department caseworker

.....   .....(Name)....., Mother

.....   .....(Name)....., Attorney for mother

.....   .....(Name)....., Father of .....(child).....

.....   .....(Name)....., Attorney for father

.....   .....(Name)....., Guardian ad litem

.....   .....(Name)....., Attorney for guardian ad litem

.....   .....(Name)....., Legal custodian

.....   .....(Name)....., Attorney for legal custodian

.....   .....(Name)....., Other: ..........

COMMENT: The name of the guardian ad litem and the attorney ad litem, if
appointed, must be listed on the order, even if he or she was not present.

and the court having considered:

..... Judicial Review Social Study Report filed by the department that
includes specific information related to the life skills that the child has

                                              - 18 -
acquired since the child’s 13th birthday or since the date the child came into
foster care, whichever came later;

.....   Statement/homestudy filed by the department;

.....   Report of the guardian ad litem;

.....   A case plan, dated .........., filed by the department;

..... Statement by the child’s caretaker on the progress the child has made in
acquiring independent living skills;

..... Whether or not the child is a citizen and, if the child is not a citizen, the
steps that have been taken to address the citizenship or residency status of the
child;

.....   Other: ..........

AND THE COURT having heard testimony and argument, and having been
otherwise duly advised in the premises finds:

      1.     That the minor child(ren) who is/are the subject matter of these
proceedings was/were adjudicated dependent, continue to be dependent,
is/are of an age subject to the jurisdiction of the court, and is/are resident(s) of
the state of Florida.

      2.     The following parties were notified of this hearing and provided a
copy of the documents filed for this hearing:

.....   .....(Name)....., Child

.....   .....(Name)....., Attorney for the Child

.....   .....(Name)....., Petitioner

.....   .....(Name)....., Attorney for the petitioner

.....   .....(Name)....., Attorney for the department

.....   .....(Name)....., Department caseworker

.....   .....(Name)....., Mother

.....   .....(Name)....., Attorney for mother

.....   .....(Name)....., Father of .....(child).....

.....   .....(Name)....., Attorney for father

                                            - 19 -
.....   .....(Name)....., Guardian ad litem

.....   .....(Name)....., Attorney for guardian ad litem

.....   .....(Name)....., Legal custodian

.....   .....(Name)....., Attorney for legal custodian

.....   .....(Name)....., Other: ..........

      3.   The child has been given the opportunity to address the court with
any information relevant to the child’s best interests.

        4.      The mother, .....(name).....:

        ..... did not appear and ..... was ..... was not represented by legal counsel;

      ..... appeared ..... with ..... without legal counsel and ..... was ..... was not
advised of her right to legal counsel;

       knowingly, intelligently, and voluntarily ..... waived ..... did not waive her
right to legal counsel; and

        ..... was ..... was not determined to qualify as indigent and

        ..... was ..... was not appointed an attorney.

        5.      The father, .....(name).....:

     .....      did not appear and ..... was ..... was not represented by legal
counsel;

      ..... appeared ..... with ..... without legal counsel and ..... was ..... was
not advised of his right to legal counsel;

       knowingly, intelligently, and voluntarily ..... waived ..... did not waive his
right to legal     counsel; and

        .....   was ..... was not determined to qualify as indigent and

        .....   was ..... was not appointed an attorney.

COMMENT: Repeat above for each father.

        6.      The department filed a judicial review report with the court on
.....(date)...... This judicial review report ..... is ..... is not in compliance with the
statutory requirements.


                                              - 20 -
       7.       The following parents/legal custodians were notified of their right
to participate in the preparation of the case plan and to receive assistance from
any other person in the preparation of the case plan: .....(names of those
notified)......

         8.    The mother has complied with the following tasks in the case plan:
.....(list tasks complied with)......

       9.      The mother has not complied with the following tasks in the case
plan: .....(list tasks not complied with)......

      10. The father, .....(father’s name)....., has complied with the following
tasks in the case plan: .....(list tasks complied with)......

       11. The father, .....(father’s name)....., has not complied with the
following tasks in the case plan: .....(list tasks not complied with)......

       12. The mother ..... has ..... has not complied with court ordered
visitation as follows: .....(explanation of visitation compliance)......

      13. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered visitation as follows: .....(explanation of visitation
compliance)......

       14. The department ..... has ..... has not complied with court ordered
visitation as follows: .....(explanation of visitation compliance)......

      15. The mother ..... has ..... has not complied with court ordered
financial support for the child as follows: .....(explanation of financial
compliance)......

      16. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered financial support for the child as follows: .....(explanation of
financial compliance)......

      17. The mother ..... has ..... has not complied with court ordered
meetings with the department as follows: .....(explanation of meetings
compliance)......

      18. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered meetings with the department as follows: .....(explanation of
meetings compliance)......

      19. The department ..... has ..... has not complied with court ordered
meetings with the parents as follows: .....(explanation of meetings
compliance)......


                                       - 21 -
COMMENT: Use 20, 21, 22, 23, & 24 if child(ren) is/are not placed in the home
of a parent.

..... 20.    It is in the best interest of the minor child(ren) to be placed in the
care and custody of .....(placement ordered)...... The department has placement
and care responsibility while the child(ren) is/are under protective supervision
in an out-of-home placement.

..... 21.    Placement of the minor child(ren) in the care and custody of
.....(placement ordered)..... is in a setting which is as family like and as close to
the home as possible, consistent with the child(ren)’s best interests and
special needs.

..... 22.    The children ..... are ..... are not separated in their placements. The
following efforts have been made to reunite the siblings: ..........

     ..... It is not in the siblings’ best interest to be reunited in their
placement because: ..........

       ..... The separate siblings have the following frequency, kind, and
duration of contacts: ..........

..... 23.     Return of the minor child(ren) to the custody of .....(person(s) from
whom child(ren) was/were originally removed)..... would be contrary to the best
interest and welfare of the minor child(ren). The child(ren) cannot safely .....
remain ..... return home with services and removal of the child(ren) is
necessary to protect the child(ren).

..... 24.   Prevention or reunification services ..... were not ..... were indicated
and are as follows: .....(services indicated)...... Further efforts could not have
shortened separation of this family because ...........

COMMENT: Use 25 if child(ren) remain(s) or is/are returned to the parent(s).

..... 25.      The child(ren) can safely ..... remain with ..... be returned to
.....(parent(’s)(s’) name(s))..... as long as he/she/they comply(ies) with the
following: ........... The safety, well-being, and physical, mental, and emotional
health of the child(ren) are not endangered by allowing the child(ren) to .....
remain ..... return home.

..... 26.    The child’s petition and application for special immigrant juvenile
status or other immigration decision remains pending.




                                       - 22 -
..... 27.    The department ….. has ….. has not complied with its obligation as
specified in the written case plan or in the provision of independent living
services as required by Florida Statutes.

..... 28.     The child has acquired the following life skills: ..........

THEREFORE, based upon the foregoing findings, it is hereby ORDERED AND
ADJUDGED that:

1.      The minor child(ren), .....(name(s))....., be placed in the custody of
.....(name)....., under supervision of the department.

2.    The judicial review report filed by the department is:

      .....   not accepted and a continuance was requested.

      .....   accepted by the court.

3.    Other: ...........

4.     All prior orders not inconsistent with the present order shall remain in
full force and effect.

5.    This court shall retain jurisdiction over this cause to enter any such
further orders as may be deemed necessary for the best interest and welfare of
the minor child(ren).

6.    This court shall retain jurisdiction until the final decision is rendered by
the federal immigration authorities, or upon the immigrant child’s 22nd
birthday, whichever shall occur first.

7.   This court shall retain jurisdiction until the child’s 19th birthday for the
purpose of determining whether appropriate services to be provided to the
young adult before reaching 18 years of age have been provided to the youth.

8.     This court shall retain jurisdiction until the child’s 21st birthday, or 22nd
birthday if the child has a disability, unless the young adult chooses to leave
foster care upon reaching 18 years of age, or if the young adult does not meet
the eligibility requirements to remain in foster care or chooses to leave care at
any time prior to the 21st birthday, or 22nd birthday if the child has a
disability.

9.      This matter is scheduled for Judicial Review on .....(date)..... at
.....(time)......

DONE AND ORDERED in .........., Florida, on .....(date)......


                                         - 23 -
                                        Circuit Judge
                               NOTICE OF HEARING
        The Juvenile Court hereby gives notice of hearing in the above-
styled cause on .....(date)..... at .......... a.m./p.m., before .....(judge)....., at
.....(location)....., or as soon thereafter as counsel can be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman
or Courier font.

      If you are a person with a disability who needs any accommodation
in order to participate in this proceeding, you are entitled, at no cost to
you, to the provision of certain assistance. Please contact .....(name,
address, and telephone number)..... at least 7 days before your scheduled
court appearance, or immediately upon receiving this notification if the
time before the scheduled appearance is less than 7 days. If you are
hearing or voice impaired, call 711.

PLEASE BE GOVERNED ACCORDINGLY.

Copies furnished to ...........




                                        - 24 -
FORM 8.973AB. ORDER ON JUDICIAL REVIEW FOR CHILD AGE 17 OR
              OLDER

                      ORDER ON JUDICIAL REVIEW FOR CHILD
                   OVER AGE 17 AND NOTICE OF NEXT HEARING
      THIS CAUSE came on to be heard on .....(date)..... for Judicial Review on
the report filed by the Department of Children and Families in this cause under
chapter 39, Florida Statutes.

        The following persons appeared before the court:

.....   .....(Name)....., Child

.....   .....(Name)....., Attorney for the Child

.....   .....(Name)....., Petitioner

.....   .....(Name)....., Attorney for the petitioner

.....   .....(Name)....., Attorney for the department

.....   .....(Name)....., Department caseworker

.....   .....(Name)....., Mother

.....   .....(Name)....., Attorney for mother

.....   .....(Name)....., Father of .....(child).....

.....   .....(Name)....., Attorney for father

.....   .....(Name)....., Guardian ad litem

.....   .....(Name)....., Attorney for guardian ad litem

.....   .....(Name)....., Legal custodian

.....   .....(Name)....., Attorney for legal custodian

.....   .....(Name)....., Other: ..........

COMMENT: The name of the guardian ad litem and the attorney ad litem, if
appointed, must be listed on the order, even if he or she was not present.

and the court having considered:

.....   Judicial Review Social Study Report filed by the department;

                                              - 25 -
..... Because the child reached the age of 17 within the past 90 days, written
verification that the child:

      ..... Has been provided with a current Medicaid card and has been
provided all necessary information concerning the Medicaid program;

       ..... Has been provided with a certified copy of his or her birth
certificate; and has a valid Florida driver’s license or has been provided with a
Florida identification card;

       ..... Has a social security card and has been provided information
relating to Social Security Insurance benefits, if the child is believed to be
eligible;

      ..... Has received a full accounting if there is a Master Trust for the
child and has been informed as to how to access those funds;

        ..... Has been provided with information related to the Road-to-
Independence Program, including eligibility requirements, information on
participation, and assistance in gaining admission to the program; If the child
is eligible for the Road-to-Independence Program, has been informed that he or
she may reside with the licensed foster family or group care provider with
whom the child was residing at the time of attaining his or her 18th birthday or
may reside in another licensed foster home or with a group care provider
arranged by the department;

     ..... Has an open bank account or the identification necessary to open
a bank account and the information necessary to acquire essential banking
and budgeting skills;

      .....   Has been provided with information on public assistance and how
to apply;

       ..... Has been provided a clear understanding of where he or she will be
living on his or her 18th birthday, how living expenses will be paid, and what
educational program the child will be enrolled in;

     ..... Has been provided with information as to the child’s ability to
remain in care until he [or she] reaches 21 years of age or 22 years of age if
he/she has a disability;

     ..... Has been provided with a letter stating the dates that the child is
under the jurisdiction of the court;

     ..... Has been provided with a letter stating that the child is in
compliance with financial aid documentation requirements;


                                      - 26 -
        .....   Has been provided his or her educational records;

      .....     Has been provided his or her entire health and mental health
records;

      ..... Has been provided with information concerning the process for
accessing his or her case file;

      ..... Has been provided with a statement encouraging the child to
attend all judicial review hearings occurring after his or her 17th birthday; and

      ..... Has been provided with information on how to obtain a driver
license or learner’s driver license.

.....   Statement/homestudy filed by the department;

.....   Report of the guardian ad litem;

..... A case plan, dated .........., filed by the department that includes
information related to independent living services that have been provided
since the child’s 13th birthday or since the date the child came into foster care,
whichever came later;

..... Statement by the child’s caretaker on the progress the child has made in
acquiring independent living skills;

..... Whether or not the child is a citizen and, if the child is not a citizen, the
steps that have been taken to address the citizenship or residency status of the
child;

.....   Other: ..........

AND THE COURT having heard testimony and argument, and having been
otherwise duly advised in the premises finds:

      1.     That the minor child(ren) who is/are the subject matter of these
proceedings was/were adjudicated dependent, continue to be dependent,
is/are of an age subject to the jurisdiction of the court, and is/are resident(s) of
the state of Florida.

      2.     The following parties were notified of this hearing and provided a
copy of the documents filed for this hearing:

.....   .....(Name)....., Child

.....   .....(Name)....., Attorney for the Child

.....   .....(Name)....., Petitioner

                                         - 27 -
.....   .....(Name)....., Attorney for the petitioner

.....   .....(Name)....., Attorney for the department

.....   .....(Name)....., Department caseworker

.....   .....(Name)....., Mother

.....   .....(Name)....., Attorney for mother

.....   .....(Name)....., Father of .....(child).....

.....   .....(Name)....., Attorney for father

.....   .....(Name)....., Guardian ad litem

.....   .....(Name)....., Attorney for guardian ad litem

.....   .....(Name)....., Legal custodian

.....   .....(Name)....., Attorney for legal custodian

.....   .....(Name)....., Other: ..........

      3.   The child has been given the opportunity to address the court with
any information relevant to the child’s best interests.

        4.     The mother, .....(name).....:

        ..... did not appear and ..... was ..... was not represented by legal counsel;

      ..... appeared ..... with ..... without legal counsel and ..... was ..... was not
advised of her right to legal counsel;

       knowingly, intelligently, and voluntarily ..... waived ..... did not waive her
right to legal counsel; and

        ..... was ..... was not determined to qualify as indigent and

        ..... was ..... was not appointed an attorney.

        5.     The father, .....(name).....:

        ..... did not appear and ..... was ..... was not represented by legal counsel;

      ..... appeared ..... with ..... without legal counsel and ..... was ..... was not
advised of his right to legal counsel;



                                              - 28 -
       knowingly, intelligently, and voluntarily ..... waived ..... did not waive his
right to legal counsel; and

      ..... was ..... was not determined to qualify as indigent and

      ..... was ..... was not appointed an attorney.

COMMENT: Repeat above for each father.

        6.      The department filed a judicial review report with the court on
.....(date)...... This judicial review report ..... is ..... is not in compliance with the
statutory requirements.

       7.       The following parents/legal custodians were notified of their right
to participate in the preparation of the case plan and to receive assistance from
any other person in the preparation of the case plan: .....(names of those
notified)......

         8.    The mother has complied with the following tasks in the case plan:
.....(list tasks complied with)......

       9.      The mother has not complied with the following tasks in the case
plan: .....(list tasks not complied with)......

      10. The father, .....(father’s name)....., has complied with the following
tasks in the case plan: .....(list tasks complied with)......

       11. The father, .....(father’s name)....., has not complied with the
following tasks in the case plan: .....(list tasks not complied with)......

       12. The mother ..... has ..... has not complied with court ordered
visitation as follows: .....(explanation of visitation compliance)......

      13. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered visitation as follows: .....(explanation of visitation
compliance)......

       14. The department ..... has ..... has not complied with court ordered
visitation as follows: .....(explanation of visitation compliance)......

      15. The mother ..... has ..... has not complied with court ordered
financial support for the child as follows: .....(explanation of financial
compliance)......

      16. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered financial support for the child as follows: .....(explanation of
financial compliance)......

                                         - 29 -
      17. The mother ..... has ..... has not complied with court ordered
meetings with the department as follows: .....(explanation of meetings
compliance)......

      18. The father, .....(father’s name)....., ..... has ..... has not complied
with court ordered meetings with the department as follows: .....(explanation of
meetings compliance)......

      19. The department ..... has ..... has not complied with court ordered
meetings with the parents as follows: .....(explanation of meetings
compliance)......

COMMENT: Use 20, 21, 22, 23, & 24 if child(ren) is/are not placed in the home
of a parent.

..... 20. It is in the best interest of the minor child(ren) to be placed in the
care and custody of .....(placement ordered)...... The department has placement
and care responsibility while the child(ren) is/are under protective supervision
in an out-of-home placement.

..... 21. Placement of the minor child(ren) in the care and custody of
.....(placement ordered)..... is in a setting which is as family like and as close to
the home as possible, consistent with the child(ren)’s best interests and
special needs.

..... 22. The children ..... are ..... are not separated in their placements. The
following efforts have been made to reunite the siblings: ..........

..... It is not in the siblings’ best interest to be reunited in their placement
because: ..........

..... The separate siblings have the following frequency, kind, and duration of
contacts: ..........

..... 23. Return of the minor child(ren) to the custody of .....(person(s) from
whom child(ren) was/were originally removed)..... would be contrary to the best
interest and welfare of the minor child(ren). The child(ren) cannot safely .....
remain ..... return home with services and removal of the child(ren) is
necessary to protect the child(ren).

..... 24. Prevention or reunification services ..... were not ..... were indicated
and are as follows: .....(services indicated)...... Further efforts could not have
shortened separation of this family because ...........

COMMENT: Use 25 if child(ren) remain(s) or is/are returned to the parent(s).



                                       - 30 -
..... 25. The child(ren) can safely ..... remain with ..... be returned to
.....(parent(’s)(s’) name(s))..... as long as he/she/they comply(ies) with the
following: ........... The safety, well-being, and physical, mental, and emotional
health of the child(ren) are not endangered by allowing the child(ren) to .....
remain ..... return home.

..... 26. The child’s petition and application for special immigrant juvenile
status or other immigration decision remains pending.

..... 27. The department ….. has ….. has not complied with its obligation as
specified in the written case plan or in the provision of independent living
services as required by Florida Statutes.

THEREFORE, based upon the foregoing findings, it is hereby ORDERED AND
ADJUDGED that:

1.      The minor child(ren), .....(name(s))....., be placed in the custody of
.....(name)....., under supervision of the department.

2.    The judicial review report filed by the department is:

      ..... not accepted and a continuance was requested.

      ..... accepted by the court.

3.    Other: ...........

4.     All prior orders not inconsistent with the present order shall remain in
full force and effect.

5.    This court shall retain jurisdiction over this cause to enter any such
further orders as may be deemed necessary for the best interest and welfare of
the minor child(ren).

6.    This court shall retain jurisdiction until the final decision is rendered by
the federal immigration authorities, or upon the immigrant child’s 22nd
birthday, whichever shall occur first.

7.   This court shall retain jurisdiction until the child’s 19th birthday for the
purpose of determining whether appropriate services to be provided to the
young adult before reaching 18 years of age have been provided to the youth.

8.     This court shall retain jurisdiction until the child’s 21st birthday, or 22nd
birthday if the child has a disability, unless the young adult chooses to leave
foster care upon reaching 18 years of age, or if the young adult does not meet
the eligibility requirements to remain in foster care or chooses to leave care at


                                       - 31 -
any time prior to the 21st birthday, or 22nd birthday if the child has a
disability.

9.      This matter is scheduled for Judicial Review on .....(date)..... at
.....(time)......

DONE AND ORDERED in .........., Florida, on .....(date)......



                                        Circuit Judge
                               NOTICE OF HEARING
        The Juvenile Court hereby gives notice of hearing in the above-
styled cause on .....(date)..... at .......... a.m./p.m., before .....(judge)....., at
.....(location)....., or as soon thereafter as counsel can be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman
or Courier font.

      If you are a person with a disability who needs any accommodation
in order to participate in this proceeding, you are entitled, at no cost to
you, to the provision of certain assistance. Please contact .....(name,
address, and telephone number)..... at least 7 days before your scheduled
court appearance, or immediately upon receiving this notification if the
time before the scheduled appearance is less than 7 days. If you are
hearing or voice impaired, call 711.

PLEASE BE GOVERNED ACCORDINGLY.

Copies furnished to ...........




                                        - 32 -
FORM 8.973BC. [NO CHANGE]




                            - 33 -
FORM 8.973CD. [NO CHANGE]




                            - 34 -